Citation Nr: 1432540	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes to handle disbursement of funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1974 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The record reflects that the Veteran was scheduled for a Travel Board hearing before a Veterans' Law Judge in August 2010 but did not report for the hearing.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).

An April 2013 Board decision found that the Veteran was not mentally competent for the purpose of receiving direct payment of his VA benefits.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Order granting a Joint Motion for Remand, the Veteran's appeal was remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court set aside the Board's April 2013 decision and remanded the Veteran's claim in February 2014.  Specifically, the Court ordered that VA must obtain records from the Boston and Bedford, Massachusetts VA Medical Centers and private inpatient treatment records from the North Shore Medical Center.  

Additionally, in a May 2006 correspondence, the Veteran indicated that he received disability benefits from the Social Security Administration (SSA).  As these records may be pertinent to the issue of the Veteran's competency, those records should also be obtained and associated with the claims file. 

In light of the outstanding medical and SSA records, the Veteran should be provided another VA psychiatric examination once the outstanding records have been associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from June 1997 to the present for the Veteran from the Boston and Bedford, Massachusetts VA Medical Centers, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers, to include inpatient treatment records from 2005 to 2007 from the North Shore Medical Center, treatment records from Arbour Counseling Services, and Dr. F. Khajavi of New England Memorial Hospital.

3.  Request from the SSA all medical and adjudicative records that are related to the award of SSA disability benefits to the Veteran.  Associate any records received with the claims file.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether he is competent to handle disbursement of VA funds.  The claims file should be made available to and reviewed by the examiner.  All testing deemed necessary should be accomplished and the results reported.  The examiner should provide the rationale for the conclusion reached.

5.  Readjudicate the issue of the Veteran's competency to handle receipt of VA funds.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



